Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I in the reply filed on 10/04/22 is acknowledged.

Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mauchle et al (US 6,699,325) in view of Shutic et al (US 7,074,274).
As to claims 1, 13-14 and 16, Mauchle et al discloses (see Figs 1-2) Mauchle et al discloses a color change system/apparatus or a method of changing color for/in a powder coating facility, comprising: a plurality of powder containers (4), each container holding one of a plurality of different colored coating powders (pigments); a conduit (22)  for conveying powder from one of the powder containers to a coating applicator (14); a suction unit (injection unit 6 with pickup pipe connected to vacuum zone 10) connected to the conduit and having an end-piece (12) with an inlet opening comprising a plurality of inlet channels (8) leading into which coating powder is drawn, a cleaning unit (16); a translation mechanism (24) for moving the end-piece of the suction unit; and a controller (control system 52), wherein: each of the plurality of powder containers has an opening in an upper surface into which the end-piece of the suction unit can be inserted (see Fig 1); the cleaning unit has an opening for receiving the end-piece of the suction unit; and the controller (52) is capable of effect a change of powder color by controlling the translation mechanism to extract the end-piece of the suction unit from a first powder container, to move the end-piece of the suction unit to the cleaning unit, and after cleaning to move the end-piece to a second, different powder container and insert the end-piece into the second container (see column 5, line 66-column 6, line 14).  Mauchle et al lacks teaching the suction unit comprising inducer comprising an air nozzle and a venturi tube section.  However, Shutic et al teaches (see Figs 10, 18A and 18B) a suction unit (116A) comprises an inducer in the end-piece adjacent to the inlet opening of the suction unit, and wherein the inducer comprises an air nozzle (124A, 124B) and a venturi tube section (820), the inducer is located at one end of a tube that connects to the conduit and the suction unit (116A), a passage for compressed air (104) to be provided to the air nozzle (124A, 124B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a suction unit comprising inducer comprising an air nozzle and a venturi tube section as claimed in Mauchle et al to create suction that draws fluidized powder exiting the venturi devices and hoses connected to the spray device as taught by Shutic et al (see column 19, lines 48-56).  
As to claim 2, in Mauchle et al the translational mechanism comprises mechanisms providing a vertical or y-direction translation of the end-piece, a first horizontal or x-direction translation of the end-piece, and a third or z-direction translation of the end-piece, wherein the third direction translation moves the end-piece out of alignment with the openings in the upper surfaces of the powder containers (see Fig 1 for three dimensional motions).
As to claim 3, in Mauchle et al (Fig 1) each of the y-direction, x-direction and z-direction translations are capable of being independently controllable by the controller (52).
Regarding claim 5, in Mauchle et al the cleaning unit (16) comprises a vertically-oriented chamber (the cleaning unit 16 is capable of having a chamber with a vertically-oriented chamber since the pickup pipe move in vertical dimension onto the cleaning unit 16 and the external surfaces  of cleaning system 46 is part of the cleaning unit 16, see Figs 2-3) for receiving the end-piece (12) of the suction unit through a top opening, a first air blowing arrangement (48) for cleaning an outer surface of the conduit, and a second air blowing arrangement (18) for cleaning insides of the suction unit and conduit.
As to claim 6, in Mauchle et al (Figs 1-2) the first air blowing arrangement (46) comprises one or more nozzles (48) through which air is capable of blowing into the vertically-oriented chamber (16) and over outer surfaces of the suction unit (12), and an air outlet (compressed air source 49) for removing air and powder removed off the outer surface of the conduit.
Regarding claim 7, in Mauchle et al (see Fig 2) the one or more nozzles (48) are located adjacent the top opening and the air outlet (49) is located adjacent a bottom of the vertically-oriented chamber.
As to claim 8, in Mauchle et al the second air blowing arrangement (18) comprises an air inlet for blowing air into the inlet opening of the suction unit (see Fig 2).
As to claim 15, in Mauchle et al (see Figs 1-2) the suction unit (6) comprises an air duct (44) for capable of providing air to fluidize powder in the vicinity of the inlet opening.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchle et al (US 6,699,325) in view of Shutic et al (US 7,074,274) as applied to claim 1 above, and further in view of Woolery et al (US 2017/0136486A1).
Mauchle et al lacks teaching the translation mechanism comprising at least one pneumatically operated cylinder.  However, the use of pneumatic cylinder for translation mechanism is known in the art; for instance - as taught by Woolery e al (see Figs 8A-8D and para [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one pneumatically operated cylinder to attain the desired movements.
 
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not disclose or suggest a color change system/apparatus for a powder coating facility, comprising, among others (see claims 1, 5-6 and 8), a plurality of powder containers, a conduit for conveying powder, a suction unit, a cleaning unit, wherein the cleaning unit comprises a vertically-oriented chamber for receiving the end-piece of the suction unit through a top opening, a first air blowing arrangement for cleaning an outer surface of the conduit, and a second air blowing arrangement for cleaning insides of the suction unit and conduit, wherein the second air blowing arrangement comprises a spring valve that is configured to be activated by contact from the end-piece of the suction unit to open and permit air to be blown into the inlet opening of the suction unit (as to claim 9); and wherein a means for providing suction is connected to the air outlet (with respect to claim 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/